Citation Nr: 9905500	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  97-23-534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a back and neck 
disorder.

2.  Entitlement to service connection for a lung disorder as 
a residual of exposure to asbestos in service.

3.  Entitlement to service connection for a skin disorder, to 
include squamous cell carcinoma, as a residual of exposure to 
ionizing radiation in service.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The appellant served on active duty with the United States 
Navy from October 1943 to November 1963, and in the Reserves 
until 1973.  

The instant appeal arose from a March 1996 rating decision of 
the Jackson, Mississippi Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied claims for 
service connection for a neck and back disorder; a lung 
disorder, including asbestosis, as secondary to asbestos 
exposure; and for a skin disorder, to include squamous cell 
carcinoma, on a direct basis and as a residual of exposure to 
ionizing radiation during service.

The Board has determined that the issues of entitlement to 
service connection for a neck and back disorder and a lung 
disorder, to include asbestosis as a residual of asbestos 
exposure must be REMANDED to the RO for further development.  
Therefore, the Board will only address the remaining issue in 
the body of this decision and reserve further comment on the 
other two issues for the REMAND appended to the end of this 
decision.


FINDINGS OF FACT

1.  The veteran was exposed to ionizing radiation during 
active duty service.

2.  The veteran was treated for squamous cell carcinoma of 
the lip in July 1991.  A physician's letter dated April 1994 
reflects that the veteran currently has progressive ectinic 
keratosis with early squamous carcinoma development of his 
arms and legs.

3.  The VA Assistant Chief Medical Director for Public Health 
and Environmental Hazards opined in October 1995, that it was 
unlikely that the veteran's squamous cell cancer of the lip 
could be attributed to exposure to ionizing radiation in 
service.

4.  A chronic skin disorder, to include squamous cell 
carcinoma, was not present in service and did not manifest 
within one year after service discharge.

5.  There is no competent medical evidence of a link between 
the veteran's current skin disorder and any incident of 
service, to include inservice exposure to ionizing radiation.


CONCLUSION OF LAW

A chronic skin disorder, to include squamous cell carcinoma, 
was not incurred in, or as a result of, service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.303, 3.309, 3.311 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for a skin disorder, to include squamous 
cell carcinoma, as a residual of radiation exposure

The record confirms the appellant's participation in 
Operation HARDTACK I in 1958 while on active duty; thus, he 
meets the criteria for a "radiation-exposed veteran".  
Further, skin cancer is recognized as being associated with 
ionizing radiation exposure, with skin cancer currently 
listed among the radiogenic diseases found at 38 C.F.R. 
§ 3.311(b)(2) (1998).  In light of the foregoing, the Board 
finds that the claim of service connection for skin disorder, 
to include squamous cell carcinoma, based on exposure to 
ionizing radiation is well grounded.  The Board is also 
satisfied that the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a) has been fulfilled as there is no indication of 
additional available evidence which would be relevant to the 
veteran's claim.  

The Board must determine whether the weight of the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event.  However, if the weight 
of the evidence is against the appellant's claim, the claim 
must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Review of the veteran's service medical records reveals that 
he was assigned a "film badge" to wear during his 
participation in OPERATION HARDTACK I.  In June 1958, it was 
noted that he received 472 MR gamma radiation on operation 
HARDTACK from April 29, 1958 to May 28, 1958.  The veteran 
was afforded a service medical examination in October 1963, 
prior to his acceptance in the Reserves.  The examination 
report noted a fungal skin infection of both hands which was 
not considered to be disqualifying.  A reserve service 
medical examination report dated March 1972, noted normal 
skin; however, the veteran, himself, reported chronic 
dermatitis of the right hand.  

Private pathological laboratory report dated July 1991, 
showed superficial squamous cell carcinoma of the lower lip.  
A private hospitalization record dated August 1991, showed 
the veteran underwent surgical removal of squamous cell 
carcinoma of the mid lower lip.

A letter dated April 1994, from a private physician, S. L. 
Harless, M.D., indicated that the veteran had a history of 
radiation exposure in service.  Since that time, the veteran 
had developed progressive urticaria and hives, which had been 
almost intractable to treatment.  He was also noted to be 
developing progressiva ectinic keratosis and solar damage 
with early squamous carcinoma development of his arms and 
legs.  

A private hospital emergency room report dated October 1994, 
showed that the veteran presented with complaint of blister-
like rash that subsided to reddened painful areas over body.  
Examination revealed cherry angioma scattered over the 
abdomen and chest.  Symptoms cleared with medication and the 
diagnosis was allergic reaction.

A letter from Dr. Harless dated May 1997, indicated that he 
had treated the veteran for several years for various medical 
problems to include degenerative arthritis of the spine and 
joints, and recurrent urticaria.  Dr. Harless noted that 
"[b]oth of these problems apparently arose while in military 
services."  

Pursuant to development under 38 C.F.R. § 3.311, a 
reconstructed dose assessment for the veteran was obtained 
from the Defense Nuclear Agency (DNA) in July 1995.  The DNA 
confirmed and described the veteran's participation in 
Operation HARDTACK I.  It also reported that the veteran's 
total dose assessment was 0.7 rem with an "upper bound" of 
0.8.  

In October 1995, the Director, VA Compensation and Pension 
Service referred the case to the VA Under Secretary for 
Health for an opinion as OT the likelihood of a relationship 
between the appellant's skin cancer and radiation exposure in 
service.  The request referenced the dose assessment for the 
veteran prepared by the DNA.

A reply was received later in October 1995 from the Assistant 
Chief, Public Heath and Environmental Hazard Office, that 
indicated that skin cancer usually had been attributed to 
ionizing radiation at high doses, e.g., several hundred rads, 
though excess numbers of basal cell skin cancers had also 
been reported in margins of irradiated areas receiving 
estimated doses of 9 to 12 rads.  The reviewing physician 
opined that in light of the above it was unlikely that the 
veteran's squamous cell cancer of the lip could be attributed 
to exposure to ionizing radiation in service.  In October 
1995, the Director, Compensation and Pension Service, after 
review of the opinion, concluded that there was no reasonable 
possibility that the claimed disability was the result of 
such exposure.

Service connection may be granted for disability resulting 
from disease incurred in or aggravated by service to include 
a disease determined to have been the result of ionizing 
radiation exposure in service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.309, 3.311 
(1998).  In view of the record, the Board finds that the 
preponderance of the evidence is against service connection 
for a skin disorder, to include squamous cell carcinoma, 
either on a direct basis or as secondary to ionizing 
radiation exposure.

It is noted that, while skin cancer has been recognized as 
associated with ionizing radiation exposure, it is not listed 
among the diseases at 38 C.F.R. § 3.309 which are entitled to 
a legal presumption of service connection.  Rather, skin 
cancer is listed under the provisions of 38 C.F.R. § 3.311 
which require more extensive development to establish service 
connection as secondary to radiation exposure.  In this case, 
the Board finds that the evidentiary development that has 
been completed establishes a preponderance of competent, 
highly probative scientific evidence against service 
connection for skin cancer secondary to ionizing radiation 
exposure and warrants no further development of the claim.  

Additionally, regarding ionizing radiation exposure as a 
cause of the veteran's current skin disorder, to include the 
squamous cell carcinoma, the Board observes that the veteran 
was given the opportunity to provide competent medical 
evidence in accordance with the precedent established in 
Combee v. Brown, 34 F.3d 1089 (Fed. Cir. 1994).  However, the 
medical evidence received on behalf of the veteran does not 
include probative evidence regarding radiation etiology for 
the veteran's claimed skin disorder, to include squamous cell 
carcinoma.  

Furthermore, the Board finds that service connection is also 
not warranted on a direct non-radiation basis.  The only 
evidence of a skin disorder during service was the reference 
to treatment of a fungal infection of the hands in 1962.  The 
reserve medical examination reports dated thereafter do not 
contain any reference to a skin disability other than the 
veteran's report of dermatitis of the right hand in 1973.  
However, there is no competent medical evidence of diagnosis 
or of an etiological relationship to the veteran's active 
duty service.

The first medical evidence of a chronic skin disorder post 
service, is the pathological diagnosis and surgical treatment 
of squamous cell carcinoma of the lip in 1991, and the 
diagnosis of progressive urticaria and hives in the April 
1994 letter from Dr. Harless.  Although Dr. Harless notes 
that the veteran reported a history of symptoms since his 
active duty service; the available medical records do not 
support such history.  Thus, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection on a direct non-radiation basis.  

In absence of chronic skin disorder in service, chronicity of 
symptomatology since service, and lack of competent medical 
evidence of a link between current skin disorder(s) and 
service, the Board finds that service connection for a skin 
disorder, to include squamous cell carcinoma, must be denied.  


ORDER

Service connection for a skin disorder, to include squamous 
cell carcinoma, on a direct basis and secondary to in-service 
exposure to ionizing radiation , is denied.


REMAND

Service connection for back and neck disorder

Essentially, the veteran contends that he fell and injured 
his neck and back in service in 1953; therefore, service 
connection is warranted for his current cervical and lumbar 
spine disorders.  In support of his contention, the veteran 
testified and submitted lay statements of his wife and a 
fellow-serviceman, [redacted].  Mr. [redacted] states that he 
personally witnessed the veteran's fall in 1953 and that he 
did injure his back and knee but continued on duty.  The 
veteran's wife states that when she first met the veteran in 
1954 he was walking with a walking stick and receiving 
treatment at Corona Hospital apparently for the right knee.

A review of the service medical records, however, is negative 
for complaints of, or diagnosis of a chronic neck or back 
disorder.

A letter from a private physician, S. L. Harless, M.D., dated 
April 1994, indicated that he had treated the veteran for 
several years for several problems.  He related that the 
veteran had a history of recurrent neck and back problems 
stemming from an in-service injury.  The veteran currently 
had chronic arthritis and neck pain for which he took anti-
inflammatory medications daily.

A second letter from Dr. Harless dated May 1997, indicated 
that the veteran currently had progressive degenerative 
arthritis of his spine and joints, most significantly in his 
lower back, with spinal stenosis.  The physician further 
stated that this problem "apparently arose while in military 
services."  The Board notes that treatment records have not 
been obtained from Dr. Harless and associated with the claims 
folder.

We note that decisions of the Board must be based on all of 
the evidence available.  Gilbert v. Derwinski, 1 Vet.App. 78 
(1990).  The duty to assist includes the duty to request 
information that may be pertinent to the claim and to develop 
pertinent facts by conducting a thorough medical examination.  
See Littke v. Derwinski, 1 Vet.App. 90 (1990).  Furthermore, 
in general, an adequate examination requires that a 
disability be viewed in relation to its whole history.  
Schafrath v. Derwinski, 1 Vet.App. 589 (1991).

Service connection for a lung disorder secondary to asbestos 
exposure

Service documents show that the veteran had active service in 
the United States Navy from October 1943 to November 1963 and 
that he served aboard numerous vessels.  

The first medical evidence of a lung problem is a July 1986 
private hospitalization report which noted the veteran was 
admitted with cough and shortness of breath.  The diagnosis 
was:  acute bronchitis and COPD.

Further review of the available medical evidence of record 
shows the veteran was diagnosed by a private examiner with 
asbestosis due to asbestos exposure in January 1995.  He was 
subsequently afforded a VA examination in August 1995, in 
which the VA examiner did not find asbestosis but diagnosed 
chronic obstructive pulmonary disease with a noted history of 
asbestos exposure.  

In view of the differing findings and diagnoses of these two 
examinations, the Board believes that the appellant should be 
afforded a VA examination by a pulmonary specialist to 
determine current diagnosis and the relationship, if any, of 
the appellant's asbestos exposure in service to his current 
lung disorder(s).

In view of the above, this case is REMANDED to VARO for the 
following action:

1.  The appellant should be asked to 
provide a list with names and addresses 
of all medical care providers who have 
treated him for the neck and/or back, as 
well as his claimed lung disorder since 
service discharge.  After securing the 
necessary authorization, where necessary, 
VARO should obtain all records of any 
treatment reported by the appellant that 
are not already in the claims folder.

2.  The appellant should be scheduled for 
a VA orthopedic examination to determine 
whether any neck or back disability shown 
on the current examination is related to 
the veteran's alleged injury in service.  
The claims folder, including the service 
medical records, must be reviewed by the 
examiner prior to the examination.  All 
clinical findings should be reported in 
detail and all studies deemed appropriate 
should be conducted.  The etiology of any 
neck or back pathology shown should be 
identified, if possible.  A complete 
rationale for all opinions expressed must 
be provided.

3.  The RO should afford the veteran a 
special VA pulmonary examination.  
Definitive diagnoses should be made.  The 
examiner should render an opinion as to 
whether any diagnosed lung disability is 
etiologically related to exposure to 
asbestos.  All indicated special studies 
deemed necessary should be accomplished, 
including a pulmonary function test with 
forced vital capacity (FVC) values.  The 
claims folder must be made available to 
the examiner prior to the examination so 
that the veteran's entire medical history 
can be taken into consideration.  

4.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development action has been 
conducted and completed in full.  If any 
development in incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If a report does 
not include fully detailed descriptions 
of all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the examiner 
for corrective action. 

5.  Thereafter, the RO should 
readjudicate the veteran's claims for 
service connection for a back and neck 
disorder and a lung disorder, to include 
asbestosis.  If a claim remains denied, 
the veteran and his representative should 
be issued a supplemental statement of the 
case and be given the reasonable 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate review.

6.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the appellant until he 
notified.  The Board intimates no opinion as to the ultimate 
outcome in this case by the action taken herein.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

